UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D. C. 20549 FORM 10-Q (Mark One) TQUARTERLY REPORT PURSUANT TO SECTION 13 or 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2010 or oTRANSITION REPORT PURSUANT TO SECTION 13 or 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 1-1373 MODINE MANUFACTURING COMPANY (Exact name of registrant as specified in its charter) WISCONSIN 39-0482000 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1500 DeKoven Avenue, Racine, Wisconsin (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code (262) 636-1200 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes TNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes oNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large Accelerated Filer o Accelerated Filer T Non-accelerated Filer o (Do not check if a smaller reporting company) Smaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). Yes o No T The number of shares outstanding of the registrant's common stock, $0.625 par value, was 46,430,322 at October 29, 2010. MODINE MANUFACTURING COMPANY INDEX PART I.FINANCIAL INFORMATION 1 Item1. Financial Statements. 1 Item2. Management's Discussion and Analysis of Financial Condition and Results of Operations. 25 Item3. Quantitative and Qualitative Disclosures About Market Risk. 38 Item4. Controls and Procedures. 43 PART II.OTHER INFORMATION 43 Item1. Legal Proceedings. 43 Item6. Exhibits. 43 SIGNATURE 45 Index PART I.FINANCIAL INFORMATION Item 1.Financial Statements. MODINE MANUFACTURING COMPANY CONSOLIDATED STATEMENTS OF OPERATIONS For the three and six months ended September 30, 2010 and 2009 (In thousands, except per share amounts) (Unaudited) Threemonthsended September 30 Sixmonthsended September 30 Net sales $ Cost of sales Gross profit Selling, general and administrative expenses Restructuring (income) expense ) ) 41 ) Impairment of long-lived assets Income (loss) from operations ) Interest expense Other income – net ) (Loss) earnings from continuing operations before income taxes ) ) ) Provision for income taxes Loss from continuing operations ) Loss from discontinued operations (net of income taxes) Loss on sale of discontinued operations (net of income taxes) ) - ) - Net loss $ ) $ ) $ ) $ ) Loss from continuing operations per common share: Basic $ ) $ ) $ ) $ ) Diluted $ ) $ ) $ ) $ ) Net loss per common share: Basic $ ) $ ) $ ) $ ) Diluted $ ) $ ) $ ) $ ) The notes to unaudited condensed consolidated financial statements are an integral part of these statements. 1 Index MODINE MANUFACTURING COMPANY CONSOLIDATED BALANCE SHEETS September 30, 2010 and March 31, 2010 (In thousands, except per share amounts) (Unaudited) September30,2010 March31,2010 ASSETS Current assets: Cash and cash equivalents $ $ Short term investments Trade receivables, less allowance for doubtful accounts of $2,159 and $2,831 Inventories Deferred income taxes and other current assets Total current assets Noncurrent assets: Property, plant and equipment – net Investment in affiliates Goodwill Intangible assets – net Assets held for sale Other noncurrent assets Total noncurrent assets Total assets $ $ LIABILITIES AND SHAREHOLDERS' EQUITY Current liabilities: Short-term debt $ $ Long-term debt – current portion Accounts payable Accrued compensation and employee benefits Income taxes Accrued expenses and other current liabilities Total current liabilities Noncurrent liabilities: Long-term debt Deferred income taxes Pensions Postretirement benefits Other noncurrent liabilities Total noncurrent liabilities Total liabilities Commitments and contingencies (See Note 20) Shareholders' equity: Preferred stock, $0.025 par value, authorized 16,000 shares, issued - none - - Common stock, $0.625 par value, authorized 80,000 shares, issued 46,983 and 46,815 shares Additional paid-in capital Retained earnings Accumulated other comprehensive loss ) ) Treasury stock at cost: 554 shares ) ) Deferred compensation trust - ) Total shareholders' equity Total liabilities and shareholders' equity $ $ The notes to unaudited condensed consolidated financial statements are an integral part of these statements. 2 Index MODINE MANUFACTURING COMPANY CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS For the six months ended September 30, 2010 and 2009 (In thousands) (Unaudited) Six months ended September 30 Cash flows from operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss with net cash provided by operating activities: Depreciation and amortization Impairment of long-lived assets Other – net ) Net changes in operating assets and liabilities, excluding dispositions ) ) Net cash (used for) provided by operating activities ) Cash flows from investing activities: Expenditures for property, plant and equipment ) ) Proceeds from dispositions of assets Settlement of derivative contracts ) ) Other – net Net cash used for investing activities ) ) Cash flows from financing activities: Short-term debt – net ) Borrowings of long-term debt Repayments of long-term debt ) ) Book overdrafts ) ) Issuance of common stock - Other – net 15 ) Net cash provided by financing activities Effect of exchange rate changes on cash 72 Change in cash balances held for sale - ) Net (decrease) increase in cash and cash equivalents ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ The notes to unaudited condensed consolidated financial statements are an integral part of these statements. 3 Index MODINE MANUFACTURING COMPANY NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (In thousands, except per share amounts) (unaudited) Note 1: General The accompanying condensed consolidated financial statements were prepared in conformity with generally accepted accounting principles (GAAP) in the United States and such principles were applied on a basis consistent with the preparation of the consolidated financial statements of Modine Manufacturing Company (Modine or the Company) Annual Report included in the Form 10-K for the year ended March 31, 2010 filed with the Securities and Exchange Commission.The financial statements include all normal recurring adjustments that are, in the opinion of management, necessary for a fair statement of results for the interim periods.Results for the first six months of fiscal 2011 are not necessarily indicative of the results to be expected for the full fiscal year. The March 31, 2010 consolidated balance sheet data was derived from audited financial statements, but does not include all disclosures required by GAAP.In addition, certain notes and other information have been condensed or omitted from these interim financial statements.Therefore, such statements should be read in conjunction with the consolidated financial statements and related notes contained in Modine’s Annual Report on Form 10-K for the year ended March 31, 2010. Note 2: Significant Accounting Policies and Change in Accounting Principles Restricted cash:At September 30, 2010 and March 31, 2010, the Company had long-term restricted cash of $2,215 and $1,926, respectively, included in other noncurrent assets to secure long-term employee compensation arrangements for certain employees in Europe.At March 31, 2010, the Company had long-term restricted cash of $4,000 included in other noncurrent assets primarily as collateral for unrealized losses on commodity derivatives with JPMorgan Chase Bank, N.A. as the counterparty.There was no collateral required on commodity derivatives at September 30, 2010. Assets held for sale:The Company considers assets or businesses to be held for sale when management approves and commits to a formal plan to actively market the asset or business for sale at a price reasonable in relation to its fair value, the asset or business is available for immediate sale in its present condition, the sale of the asset or business is probable and expected to be completed within one year and it is unlikely that significant changes will be made to the plan.Upon designation as held for sale, the carrying value of the assets or assets of the business are recorded at the lower of their carrying value or their estimated fair value, less costs to sell.The Company ceases to record depreciation expense at the time of designation as held for sale.Assets held for sale totaling $8,729 and $9,870 at September 30, 2010 and March 31, 2010, respectively, represent certain facilities that the Company has closed or intends to close and is currently marketing for sale.During the six months ended September 30, 2010, the Company sold two facilities previously classified as held for sale for net proceeds of $1,539.The Company recognized a gain on these sales of $1,026, which has been reflected as a component of selling, general and administrative expenses. Out of period adjustments:During the three months ended September 30, 2010, the Company identified a $3,292 postretirement curtailment gain related to the closure of the Harrodsburg, Kentucky manufacturing facility, of which $2,944 related to prior periods and $348 related to the current quarter.The Company recorded $1,217 in the Original Equipment – North America segment during the three months ended September 30, 2010 for the portion of the postretirement curtailment gain that should have been recorded in the fourth quarter of fiscal 2010.This adjustment was not considered material to the fiscal 2010 financial statements or the current quarter, and resulted in decreased costs of sales of $1,217, increased pre-tax and post-tax results of $1,217 and decreased diluted loss per share from continuing operations of $0.03.In addition, the Company identified that $1,727 of the postretirement curtailment gain should have been recorded during the first quarter of fiscal 2011 and identified a $972 gain from a commercial settlement in the Original Equipment – Europe segment that should have been recorded during the first quarter of fiscal 2011 as well.These first quarter adjustments totaling $2,699 were not considered material to the previously issued first quarter fiscal 2011 financial statements.Accordingly, the Company revised its year-to-date results in this quarterly filing and will revise the first quarter fiscal 2011 results prospectively in future filings.The revised first quarter fiscal 2011 results reflect decreased cost of sales of $2,699 million, increased provision for income taxes of $414, increased income from continuing operations of $2,285 and increased diluted earnings per share from continuing operations of $0.05. 4 Index MODINE MANUFACTURING COMPANY NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (In thousands, except per share amounts) (unaudited) Accounting standards changes and new accounting pronouncements:In June 2009, the Financial Accounting Standards Board (FASB) issued guidance on accounting for transfers of financial assets, which requires entities to provide more information regarding sales of securitized financial assets and similar transactions, particularly if the entity has continuing exposure to the risks related to transferred financial assets.The guidance eliminates the concept of a “qualifying special-purpose entity,” changes the requirements for derecognizing financial assets and requires additional disclosures.This guidance is effective for the Company on a prospective basis on or after April 1, 2010 and had no impact on the consolidated financial statements. In October 2009, the FASB issued updated guidance on revenue arrangements with multiple deliverables, which addresses the unit of accounting for multiple-deliverable arrangements and revises the method by which consideration is allocated among the units of accounting.The overall consideration is allocated to each deliverable by establishing a selling price for individual deliverables based on a hierarchy of evidence, including vendor-specific objective evidence, other third party evidence of the selling price, or the reporting entity’s best estimate of the selling price of individual deliverables in the arrangement.This guidance is effective for the Company on a prospective basis on or after April 1, 2011. Note 3: Employee Benefit Plans During the three months ended September 30, 2010 and 2009, the Company recorded compensation expense of $739 and $1,533, respectively, related to its defined contribution employee benefit plans. During the six months ended September 30, 2010 and 2009, the Company recorded compensation expense of $2,008 and $2,673, respectively, related to its defined contribution employee benefit plans. During the three and six months ended September 30, 2010, the Company elected to contribute $1,649 and $12,099, respectively, to its U.S. pension plans. During the three and six months ended September 30, 2009, the Company recorded settlement charges of $281 related to payments made from the Modine Manufacturing Company Supplemental Executive Retirement Plan. During the three and six months ended September 30, 2010, the Company recorded a postretirement curtailment gain of $1,565 and $3,292 related to the closure of the Harrodsburg, Kentucky manufacturing facility. See Note 2 for further discussion on out of period adjustments. 5 Index MODINE MANUFACTURING COMPANY NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (In thousands, except per share amounts) (unaudited) Costs for Modine's pension and postretirement benefit plans for the three and six months ended September 30, 2010 and 2009 include the following components: Threemonthsended September 30 Sixmonthsended September 30 Pension Postretirement Pension Postretirement Service cost $ $ $
